       Case 19-31714         Doc 9      Filed 12/20/19 Entered 12/20/19 13:15:09                Desc Main
                                           Document Page 1 of 5
                  INFORMATION AND INSTRUCTIONS FOR CHAPTER 13 DEBTORS

    Congratulations on your decision to pay your creditors through your Chapter 13 plan. The Chapter 13 trustee
is an officer of the Bankruptcy Court and is legally responsible for administering your plan until you have
completed your payments and are eligible for your discharge. Please review the following information so that you
will be familiar with the trustee’s administrative procedures and your responsibilities during your Chapter 13
case.

I. Review your Chapter 13 Plan and the Court’s Order Confirming Your Plan Carefully - These documents
are the basic legal documents that will control the administration of your Chapter 13 case. They contain
important information concerning the terms of your plan and your responsibilities as a Chapter 13 debtor .

II. Plan Payments - Your primary legal responsibility during your Chapter 13 case is to make your full plan
payment to the trustee in a timely manner. If any of your payments are made late; are not made in the full
amount; or are missed entirely, the trustee may ask the Court for permission to garnish your wages for all future
payments as they come due, or ask the Court to dismiss your case or have it converted to a case under Chapter 7
of the Bankruptcy Code. Your first plan payment must be made to the trustee within thirty (30)
days of the date that your Chapter 13 case was filed.

Your payments must be made by certified bank check, money order, TFS on-line electronic payment or TFS
offered MoneyGram service.

If you choose to make your plan payments on line, please go to the website of “TFS Bill Pay” at
www.tfsbillpay.com to obtain further information about how the electronic payment process works and how to
set up your own “TFS Bill Pay” account.

If you choose to make your plan payments by the TFS offered MoneyGram service, you will need to call
(888)739-2749 to obtain an ID number. Once an ID number has been obtained, you can make a debit card or
cash payment at a MoneyGram location.

The trustee does not accept personal checks, online banking or bill pay checks and for security reasons cannot
accept cash payments. Make the certified check or money order payable to Warren L. Tadlock, Trustee and write
your name and your Chapter 13 case number on your payment. Be sure to fill in the trustee’s name on the check
or money order - do not leave it blank.

Do not alter your check or money order. Be careful not to alter your check or money order in any way.
Examples of alterations would include striking through or using “white out” on any of the information written on
the face of the check or money order, such as the date of issuance, the dollar amount, or the name of the payee
(the trustee). Altered checks or money orders cannot be processed by the trustee’s depository bank and will be
returned to you. Significant delays in distributions to the creditors included in your Chapter 13 plan will result .

Your payments must be mailed (not hand-delivered) to the trustee at the following address:

                                         Warren L. Tadlock, Trustee
                                               PO BOX 792
                                          Memphis, TN 38101-0792

You will notice that the mailing address you must use to send in your plan payments is located out of state. This
is the address of the trusteeship’s depository bank, which actually processes the receipt of your payments. Use of
the trusteeship’s bank for this purpose provides better security for your payments and enables them to be
processed more efficiently.

                                                   Page 1 of 5                                     Rev.08/22/19
         Case 19-31714          Doc 9     Filed 12/20/19 Entered 12/20/19 13:15:09                 Desc Main
                                             Document Page 2 of 5



Please note that you cannot send payments overnight to the trustee’s post office box address by FEDEX or UPS,
since those carriers will not deliver to a post office box address. Any overnight payments you attempt to send by
FEDEX or UPS will be returned to you at your expense. Overnight payments can be sent to the trustee’s post
office box address by U.S. Postal Service Express Mail Service.

Use the Memphis, Tennessee post office box address only for mailing in your plan payments. General
correspondence mailed to the payment address will not be delivered to the trustee’s office in Charlotte. Use the
following mailing address for general correspondence:

                                                Warren L. Tadlock
                                            Standing Chapter 13 Trustee
                                           5970 Fairview Road, Suite 650
                                             Charlotte, NC 28210-2100

III. Borrowing Money or Obtaining Credit - Do not attempt to borrow money or obtain credit during your
Chapter 13 case without contacting your Chapter 13 attorney first. Prior approval of the Court or the trustee is
necessary, and your attorney must make the request on your behalf.

IV. Payments to Creditors - Do not pay any of the creditors that are included in your Chapter 13 plan directly
except those whom you are authorized to pay directly by the terms of your plan. If you discover that any of the
creditors in your plan have received payments from outside sources, such as insurance or co-signers, notify your
Chapter 13 attorney as soon as possible so that those creditors will not be overpaid.

V. Contact from Your Creditors - If you are contacted in any manner by your creditors listed in your
bankruptcy case about the debts owed to them, refer them to your Chapter 13 attorney. If you receive any
collection letters or lawsuit papers, keep all of them, including the mailing envelopes, and notify your Chapter 13
attorney right away.

VI. Sale, Disposal or Transfer of Your Property - Prior approval of the Court is required for the sale, disposal
or any other kind of transfer of any of your property, including real estate. If you are considering selling or giving
away property during the bankruptcy case, contact your Chapter 13 attorney before doing so.

VII. Income Tax Refunds - Any Federal and/or State income tax refunds that you receive during your Chapter
13 case are property of the bankruptcy estate and may have to be turned over to the trustee for distribution to
creditors under your plan. If you receive any income tax refund for an amount in excess of $1,000.00 during your
case, do not spend it without contacting your Chapter 13 attorney first.

VIII. Change of Name, Address or Employment - You have a legal responsibility to formally amend your
bankruptcy petition with the Court in the event of any changes in your name, mailing address or employment
while your case is pending. Notify your Chapter 13 bankruptcy attorney so that he /she can file the required
amendments with the Court.

If your name does change during your Chapter 13 case, continue to use your name as it originally appeared in
your bankruptcy petition on all payments to, and all correspondence with the trustee ’s office until you are sure
that your Chapter 13 attorney has formally amended your bankruptcy petition with the Court to reflect your name
change. Then, you should begin to use your new name on all future trustee payments and correspondence .




                                                    Page 2 of 5                                       Rev.08/22/19
        Case 19-31714         Doc 9      Filed 12/20/19 Entered 12/20/19 13:15:09                Desc Main
                                            Document Page 3 of 5

IX. Insurance Requirements - You may be required by law to maintain physical damage insurance coverage on
any vehicles, mobile homes, houses and, possibly, certain other property which secure creditors’ claims and to
provide the lien creditor with information concerning the insurance coverage. If you have any questions
concerning your obligations to maintain insurance coverage, please contact your Chapter 13 attorney .

 X. Legal Advice - The trustee and the members of his staff are prohibited by Federal law from giving you legal
advice. If you have legal questions, contact your Chapter 13 attorney.


     Take Notice that Information Relating to Your Chapter 13 Bankruptcy Case Will be Made
            Available on the Internet to Your Creditors and Other Parties in Interest.


Pursuant to Federal Law [11 U.S.C. Sec. 1302(b)(1) and 704(7)] the Chapter 13 trustee is required, unless
otherwise ordered by the Bankruptcy Court, to furnish information concerning the administration of your
bankruptcy case as is requested by parties in interest.

In furtherance of this duty, the trustee will make the following information available to parties in interest who
request such information:

Your name, address, bankruptcy case number, state and district in which your case is pending, and the trustee
assigned to your case. Your full social security number will not be visible to parties in interest, but they will be
able to search official records for your bankruptcy case by using your social security number, if they have
previously obtained it from other sources.

Information regarding claims filed by creditors in your bankruptcy case, including the identity of the claimant,
the type of claim and the amount of the claim.

A history of all payments you make to the trustee during your bankruptcy case, including the date and amount of
each payment.

A history of all disbursements made by the trustee during your bankruptcy case, including the date of the
disbursement, the payee and the amount of the payment.

You may review, without charge, the information about your Chapter 13 bankruptcy case that is posted on the
Internet. The address of the National Data Center (“NDC”) website where your case information is located is
www.ndc.org. The NDC homepage will provide you with the instructions necessary to obtain access to your case
information.

Do not attempt to calculate your Chapter 13 plan’s payoff amount by using the case information on the
NDC website. All plan payoff quote requests must be sent to the trustee’s office by your attorney.

You can contact the NDC by telephone at 1 (866) 938-3639.




                                                   Page 3 of 5                                       Rev.08/22/19
Case 19-31714      Doc 9   Filed 12/20/19 Entered 12/20/19 13:15:09                  Desc Main
                              Document Page 4 of 5
                        INSTRUCTIONS FOR MAILING PAYMENTS
                                  CHARLOTTE DIVISION



           Your Name Here                                                              Your
           Your Full Return Address Here                                              Stamp
                                                                                       Here




          Please address your           Your Case Number and Your Name Here
          envelope as shown             Warren L. Tadlock, Trustee
          using your case               PO BOX 792
                                 >>>
          number and name as            Memphis, TN 38101-0792
          shown on your wallet
          card.




   1. Please confirm that your case number and last name are correct on the wallet card enclosed.
      If they are not, please contact our office immediately at 704-372-9650.

   2. Be sure to write your case number and name on your plan payment to ensure correct posting
      to your plan.

   3. Do NOT send plan payments overnight to the lockbox address noted above by FEDEX or
      UPS since those carriers do not deliver to a PO Box. Instead, send overnight plan payments
      using the U.S. Postal Service Express Mail Service which will deliver to a PO Box.

   4. The lockbox address as noted above is used only for sending in your plan payments. The
      LOCKBOX ADDRESS is as follows:

                                       Warren L. Tadlock, Trustee
                                             PO BOX 792
                                       Memphis, TN 38101-0792

   5. For CORRESPONDENCE ONLY use the following address:

                                         Warren L. Tadlock
                                     Standing Chapter 13 Trustee
                                    5970 Fairview Road, Suite 650
                                      Charlotte, NC 28210-2100

   6. If your plan payments are being wage deducted by your employer, notify your employer of
      the correct lockbox address noted above for your wage deducted plan payment.

   7. We do NOT accept plan payments hand delivered to our office.

   8. If you misplace your wallet card, please notify our office at the correspondence address listed
      above for a replacement card.
                                          Page 4 of 5                                 Rev.08/22/19
              Case 19-31714             Doc 9       Filed 12/20/19 Entered 12/20/19 13:15:09                      Desc Main
19-31714                                               Document Page 5 of 5
Johnny Rona McPhail
                                                                      Replacement
Make plan payment payable to:
                                                                       wallet cards
                                                                          may be         From:
                Warren L. Tadlock, Trustee                              requested.       Correspondence Address
                                                                      Send requests      Warren L. Tadlock
Write your case number and name on your plan payment.
Optional: You may send overnight ONLY by US Postal Service.               to our         Standing Chapter 13 Trustee
                                                                     correspondence      5970 Fairview Road, Suite 650
Mail to:           PO BOX 792                                            address.        Charlotte, NC 28210-2100
               Memphis, TN 38101-0792
            Access Your Plan Data at: www.ndc.org
(704) 372-9650                Homepage: www.13network.com
                                                                                         To:
 19-31714
 Johnny Rona McPhail                                                                     Johnny Rona McPhail
                                                                                         10821 Slalom Hill Rd.
 Make plan payment payable to:                                                           Charlotte, NC 28278

                 Warren L. Tadlock, Trustee
 Write your case number and name on your plan payment.
 Optional: You may send overnight ONLY by US Postal Service.
                                                                         CUT OUT
 Mail to:            PO BOX 792                                        CARDS HERE
                 Memphis, TN 38101-0792
             Access Your Plan Data at: www.ndc.org
 (704) 372-9650                Homepage: www.13network.com

BARBARA L. WHITE, Attorney for debtor(s)
We are providing these wallet cards; continue to mail payments to the Memphis lockbox.




                                               UNITED STATES BANKRUPTCY COURT
                                              WESTERN DISTRICT OF NORTH CAROLINA
                                                      CHARLOTTE DIVISION

        IN RE:
        Johnny Rona McPhail
                                                                                                     CASE NO: 19-31714
        SSN# : XXX-XX-0766



                                                         CERTIFICATE OF SERVICE

        The parties whose names and addresses are listed below were served by United States first class mail,
        postage prepaid on December 20, 2019.

                                                                                               S. Terry
                                                                                               Office of the Chapter 13 Trustee

        Johnny Rona McPhail, 10821 Slalom Hill Rd., Charlotte, NC 28278




                                                                    Page 5 of 5                                          Rev.08/22/19
